DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The AFCP 2.0 request filed 5/13/2021 is acknowledged. In view of the amendments, the examiner would remove the rejections based upon the prior art of record. However, more than 2 hours is required to determine patentability of the amended limitations and the after final is treated under pre-pilot procedure.
	The after final amendments are not entered and the rejections are maintained for the purposes of appeal.
Response to Arguments
	Applicant argues that the NISHIMURA (MITSUFUMI) reference teaches a resin sheet but does not teach attaching it on a circuit surface of a semiconductor wafer. However, the examiner maintains that the semiconductor element 11 is on a circuit board 10 with wiring 11.  Accordingly, when the resin sheet is overlaid it is attached to a circuit board (circuit surface) with semiconductor elements (of a semiconductor wafer).
	Applicant further argues that the prior art does not teach the limitations added in the proposed amendments. The after final amendment is not entered and the argument is moot. For the purposes of compact prosecution the examiner notes that the prior art of record does not teach the limitations proposed in the after final amendment. The examiner agrees with applicant’s assessment that the NISHIMURA reference is directed to exposure of a light receiving portion of a semiconductor element rather than a convex 
	Turning to applicant’s argument regarding the properties of the resin, the rejection relied upon the same composition to yield materials with the same properties. The rejection was made to address the limitation requiring the film to have a Young’s modulus of 0.02 MPa and a probe tack test measurement (tackiness) of less than 500g. Applicant argues that one of ordinary skill in the art would not expect the cured resin sheet to have similar properties because the compositions can have different melt viscosity. The examiner notes that the melt viscosity is changed by heating the composition to different temperatures. Even if the procured resin sheet is heated to different temperatures to change melt viscosity, the final cured product is a crosslinked thermosetting material that is reasonably expected to have the same material properties such as elasticity (Young’s modulus) and tackiness. The examiner is not persuaded that the physical properties of the resin in the claimed invention are different from the resins in the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712